DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner notes that applicant has submitted more than 600 references for consideration and that a thorough review of all 600+ references could not be performed. Only a cursory review of the listed references has been performed. If applicant is aware of any references that are of particular importance, the examiner requests those references to be identified in the next reply.
References that have been crossed out, have not been considered because the IDS does not list a date. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,048,545 B2. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,048,545 B2. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,048,545 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims perform the same function but with different terminology.
Please note that in the interest of time, the examiner is selecting only one of the independent claims from the instant application and U.S. Patent for the table below.
Instant Application
U.S. Patent No. 11,048,545 B2.
Claim 1. 
	A system, comprising: 
	a tapping driver implemented on a hypervisor that is executed on at least one physical server, the tapping driver to:
		identify an input/output (I/O) request from a virtual server to a virtual disk via an I/O data path;
		send the I/O request to a virtual data services appliance residing outside the I/O data path, the virtual data services appliance to provide data services based on the I/O request asynchronously to processing of the I/O request in the I/O data path;
		cause the I/O request to be forwarded along the I/O data path to the virtual disk; and
		cause the I/O request to be forwarded, concurrent to the forwarding along the I/O data path, to the virtual data services appliance.
Claim 16. 
	A method of providing hypervisor data services, comprising: 
	identifying, by a tapping driver implemented on a hypervisor that is executed on at least one physical server, an input/output (I/O) request from a virtual server to a virtual disk via an I/O data path, the tapping driver having access to the I/O data path; 
	sending, by the tapping driver, the I/O request to a virtual data services appliance residing outside the I/O data path, the virtual data services appliance to provide data services via a data services engine based on the I/O request asynchronously to processing of the I/O request in the I/O data path; and 
	causing, by the tapping driver, the I/O request to be forwarded along the I/O data path to the virtual disk and to separately cause the I/O request to be forwarded, concurrent to the forwarding along the I/O data path, to the virtual data services appliance.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 17, 19, and 20, respectively, of U.S. Patent No. 11,048,545 B2. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,048,545 B2. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,048,545 B2. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,048,545 B2. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,048,545 B2. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elrom et al (hereinafter Elrom), U.S. Publication No. 2010/0198949 A1, in view of Lewin et al (hereinafter Lewin), U.S. Publication No. 2007/0220311 A1, in view of Dishon et al (hereinafter Dishon), U.S. Patent No. 4,862,411, and further in view of Moore, U.S. Publication No. 2007/0266433 A1.
	Referring to claim 1, Elrom discloses a system, comprising: 
a tapping driver [fig. 1, element 110, paragraph 39, “I/O Freezers 110, such as Volume drivers, Disk drivers, I/O Filter drivers, etc.”] implemented on a hypervisor that is executed on at least one physical server [fig. 1, paragraph 39, application instance running on virtual production server 108; virtualized production server runs on associated hardware], the tapping driver to:
identify an input/output (I/O) request from a virtual server to a virtual disk [paragraph 6, fig. 1, “data requests from instances of the application running on the servers” to virtual disk 106, where the application instance is running on virtual production server 108] via an I/O data path [fig. 1, data path from 104/108 to 106].
	Elrom does not explicitly disclose send the I/O request to a data services appliance residing outside the I/O data path, the data services appliance to provide data services based on the I/O request asynchronously to processing of the I/O request in the I/O data path;
cause the I/O request to be forwarded along the I/O data path to the virtual disk.
	However, Lewin discloses send the I/O request to a data services appliance residing outside the I/O data path [fig. 1, element 112 (which is outside the data path from 104 to 108) receiving I/O request; paragraphs 65, 76-79, “initiators to send requests to storage system 108”; Protection agents 144 and 164 intercept SCSI commands issued by their respective host computers, via host devices to logical units that are accessible to the host computers. In accordance with a preferred embodiment of the present invention, a data protection agent may act on an intercepted SCSI commands issued to a logical unit, in one of the following ways:…Split the SCSI command by sending it first to the respective DPA], the data services appliance to provide data services based on the I/O request asynchronously to processing of the I/O request in the I/O data path [paragraphs 76, 88-89, agent 144 splitting the SCSI command by sending it first to the respective DPA. After the DPA returns an acknowledgement, send the SCSI command to its intended logical unit; When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling and for incorporation within target storage system 120 (the transmission of certain I/O information characterizing the write request, equivalent to providing data services); DPA 112 receives back an acknowledgement from DPA 124, and in turns sends an acknowledgement back to protection agent 144; After the DPA returns an acknowledgement, 144 sends the SCSI command to its intended logical unit; hence since the transmission of information characterizing the write request occurs before sending the acknowledgement to 144 (and therefore before sending the SCSI command to its intended logical unit for processing, 112 provides data services asynchronously to processing of the I/O request in the I/O data path];
cause the I/O request to be forwarded along the I/O data path to the virtual disk [paragraphs 76, 88-89, agent 144 splitting the SCSI command by sending it first to the respective DPA. After the DPA returns an acknowledgement, send the SCSI command to its intended logical unit, e.g. element 108].
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to utilize the teachings of Lewin in the invention of Elrom, to implement send the I/O request to a data services appliance residing outside the I/O data path, the data services appliance to provide data services based on the I/O request asynchronously to processing of the I/O request in the I/O data path; cause the I/O request to be forwarded along the I/O data path to the virtual disk, in order to obtain a consistent image of all enterprise data units, without requiring shut down of production sites, or even interruption of production site data processing, while maintaining continuous data protection [Lewin, paragraph 12].
The modified Elrom does not explicitly disclose cause the I/O request to be forwarded, concurrent to the forwarding along the I/O data path, to the data services appliance.
However, Dishon discloses cause the I/O request to be forwarded, concurrent to the forwarding along the I/O data path, to the data services appliance [col. 1, lines 10-14; col. 5, lines 26-46, fig. 1, a WRITE command is transferred from channel 12 to control unit 16 in the gap preceding the desired record. Data is then transferred from
CPU 10 to control unit 16 via channel 12. Data received from channel 12 is first stored
simultaneously into both synchronization buffers 62 and 64. The data is then taken from
synchronization buffers 62 and 64, and transferred concurrently to DASDs 46 and 48
over device interfaces 22 and 24 respectively].
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to utilize the teachings of Dishon in the invention of the modified Elrom, to implement cause the I/O request to be forwarded, concurrent to the forwarding along the I/O data path, to the data services appliance, in order to avoid the uncertainty of second copy availability associated with conventional approaches [Dishon, col. 1, lines 36-39; col. 9, lines 7-10].
	The modified Elrom does not explicitly disclose a virtual data services appliance.
	However, Moore discloses a virtual data services appliance [paragraphs 27-28, 31, VSAs are virtual devices which may be programmed to create an electronic record of data communications; VSA 240 is not positioned directly within the flow of traffic and is instead positioned to operate as an out-of-band monitoring and control mechanism].
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to utilize the teachings of Moore in the invention of the modified Elrom, to implement a virtual data services appliance, in order to provide virtual environment security for protecting virtual machines or devices [Moore, paragraph 26].
Referring to claim 2, the modified Elrom discloses the system of claim 1, comprising the tapping driver [Lewin, fig. 1, element 144] to send the I/O request to the virtual data services appliance [Lewin, fig. 1, element 112] to cause the virtual data services appliance to perform at least one action of a set of actions based on the I/O request to provide the data services via a data services engine [Lewin, paragraphs 76, 88-89, agent 144 splitting the SCSI command by sending it first to the respective DPA. After the DPA returns an acknowledgement, send the SCSI command to its intended logical unit; When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling and for incorporation within target storage system 120].
Referring to claim 3, the modified Elrom discloses the system of claim 1, comprising the tapping driver to send the I/O request to a journal manager to cause the journal manager to store the I/O request as a journal entry in the virtual disk [Lewin, fig. 1, paragraphs 9, 76, 88-89, When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling; The replication site DPA maintains a journal of write transactions to the production site LUs, which can be used to under the transactions and thereby restore the production site LUs to an earlier state].
Referring to claim 4, the modified Elrom discloses the system of claim 1, comprising the tapping driver to generate a copy of the I/O request from the virtual server to the virtual disk via the I/O data path to be forwarded to the virtual data services appliance [Lewin, paragraph 87, Thus, protection agent 144 is configured to act as a source side protection agent; i.e., as a splitter for host device A. Specifically, protection agent 144 replicates SCSI I/O requests. A replicated SCSI I/O request is sent to DPA 112. After receiving an acknowledgement from DPA 124, protection agent 144 then sends the SCSI I/O request to LU A].
Referring to claim 5, the modified Elrom discloses the system of claim 1, comprising the tapping driver to intercept the I/O request made by the virtual server to the virtual disk from the I/O data path [Lewin, paragraph 87, fig. 1, agent is in the path of the request and therefore intercepts the request to 108; Elrom, paragraph 39, I/O Freezers 110, such as Volume drivers, Disk drivers, I/O Filter drivers, etc., may be employed on each real or virtual Production Server 108 which have the ability to intercept I/O from Application Instances 104].
Referring to claim 6, the modified Elrom discloses the system of claim 1, comprising the tapping driver to send the I/O request via a virtual I/O data path to a data services engine, the virtual I/O data path separate from the I/O data path, the virtual I/O data path including the virtual data services appliance [Lewin, fig. 1, data path from 104 to 108; virtual I/O data path from 104 to 112 (and from 112 to 124)].
Referring to claim 7, the modified Elrom discloses the system of claim 1, comprising the tapping driver residing on a layer between the virtual server and the virtual disk and having the visibility to the I/O data path between the virtual server and the virtual disk [fig. 1, paragraph 85, protection agent may be located in switch 148, which is between 104 and 108; Elrom, fig. 1, I/O freezer 110 between 108 and 106].
Claims 8-11, 13-18, and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewin et al (hereinafter Lewin), U.S. Publication No. 2007/0220311 A1, in view of Moore, U.S. Publication No. 2007/0266433 A1.
Referring to claims 8 and 15, taking claim 8 as exemplary, Lewin discloses a system, comprising: 
a data services appliance [fig. 1, element 112], the data services appliance to: 
receive, from a tapping driver [fig. 1, element 144], an input/output (I/O) request from a server to a disk via an I/O data path [paragraphs 76, 88-89, agent 144 splitting the SCSI command by sending it first to the respective DPA 112; the SCSI command from server 104 to disk 108, the I/O data path from 104 to 108], the I/O request forwarded from the tapping driver separately from forwarding of the I/O request along the I/O data path [paragraph 76, “Split the SCSI command by sending it first to the respective DPA. After the DPA returns an acknowledgement, send the SCSI command to its intended logical unit”]; and 
process the I/O request asynchronously to provide data services based on the I/O request [paragraphs 76, 88-89, agent 144 splitting the SCSI command by sending it first to the respective DPA. After the DPA returns an acknowledgement, send the SCSI command to its intended logical unit; When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling and for incorporation within target storage system 120 (the transmission of certain I/O information characterizing the write request, equivalent to providing data services); DPA 112 receives back an acknowledgement from DPA 124, and in turns sends an acknowledgement back to protection agent 144; After the DPA returns an acknowledgement, 144 sends the SCSI command to its intended logical unit; hence since the transmission of information characterizing the write request occurs before sending the acknowledgement to 144 (and therefore before sending the SCSI command to its intended logical unit for processing, the processing of the I/O request at the logical unit is asynchronous to 112 provides data services based on the I/O request].
Lewin does not explicitly disclose a virtual data services appliance; 
the virtual data services appliance implemented on a hypervisor that is executed on at least one physical server; 
a virtual server; 
a virtual disk.
However, Moore discloses a virtual data services appliance [fig. 5, VSA implemented on virtualization layer]; 
the virtual data services appliance implemented on a hypervisor that is executed on at least one physical server [fig. 5, VSA implemented on virtualization layer; paragraphs 27-28, 31, VSAs are virtual devices defined under the constraints of the virtual network operating system residing on the host machine; VSAs are constructed and operate in conjunction with other devices in a virtual network; It may be programmed to intercept and inspect communication
traffic... creating an electronic record of data communications; the VSA 240 is not
positioned directly within the flow of traffic between the first and second virtual machines 10 and 20. Instead, the VSA 240 is positioned to operate as an out-of-band monitoring and control mechanism], in order to provide virtual environment security for protecting
virtual machines or devices [figs. 1, 3].
a virtual server [paragraph 5, server virtualization]; 
a virtual disk [paragraph 50, virtual disk].
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to utilize the teachings of Moore in the invention of Lewin, to implement a virtual data services appliance; the virtual data services appliance implemented on a hypervisor that is executed on at least one physical server; a virtual server; a virtual disk, in order to provide virtual environment security for protecting virtual machines or devices [Moore, paragraph 26].
	Referring to claims 9 and 16, taking claim 9 as exemplary, the modified Lewin discloses the system of claim 8, comprising the virtual data services appliance to generate a plurality of copies of the I/O request with which to perform at least one of a set of actions to provide data services [Lewin, paragraph 88, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side (sending a copy of the request to DPA 124) with which to perform journaling and incorporation within target system 120].
Referring to claims 10 and 17, taking claim 10 as exemplary, the modified Lewin discloses the system of claim 8, comprising the virtual data services appliance to provide the I/O request to a journal manager to journal the I/O request on a dedicated virtual disk [Lewin, paragraph 88, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side (sending a copy of the request to DPA 124) with which to perform journaling and incorporation within target system 120; paragraphs 9, 76, 88-89, When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling; The replication site DPA maintains a journal of write transactions to the production site LUs, which can be used to under the transactions and thereby restore the production site LUs to an earlier state].
Referring to claims 11 and 18, taking claim 11 as exemplary, the modified Lewin discloses the system of claim 8, comprising the virtual data services appliance to provide the I/O request to a remote virtual data services to provide recovery data services [Lewin, paragraph 88, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side (sending a copy of the request to DPA 124) with which to perform journaling and incorporation within target system 120; paragraphs 9, 76, 88-89, When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling; The replication site DPA maintains a journal of write transactions to the production site LUs, which can be used to under the transactions and thereby restore the production site LUs to an earlier state].
Referring to claims 13 and 20, taking claim 13 as exemplary, the modified Lewin discloses the system of claim 8, comprising the virtual data services appliance to provide, based on the I/O request received from the tapping driver, the data services including at least one of inter alia replication, monitoring, or quality of service [Lewin, paragraph 88, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side (sending a copy of the request to DPA 124) with which to perform journaling and incorporation within target system 120; paragraphs 9, 76, 88-89, When DPA 112 receives a replicated SCSI write request from data protection agent 144, DPA 112 transmits certain I/O information characterizing the write request, packaged as a "write transaction", over WAN 128 to DPA 124 on the target side, for journaling; The replication site DPA maintains a journal of write transactions to the production site LUs, which can be used to under the transactions and thereby restore the production site LUs to an earlier state].
Referring to claim 14, the modified Lewin discloses the system of claim 8, comprising the virtual data services appliance residing on a virtual I/O data path separate from the I/O data path between the virtual server and the virtual disk [Lewin, fig. 1, data path from 104 to 108; virtual I/O data path from 104 to 112 (and from 112 to 124)].

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the Double Patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181